United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1091
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Walter E. Hicks,                        * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: June 20, 2002
                              Filed: July 15, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Walter E. Hicks pleaded guilty to one count of being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1). After he withdrew his objections to
the presentence report, he was subject to a Guidelines imprisonment range of 77-96
months. The district court1 sentenced him to 80 months imprisonment and 3 years
supervised release.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
      On appeal, Hicks's counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the district court should not have
assessed criminal history points for sentences imposed without representation by
counsel or for sentences of less than 30 days incarceration. We decline to reverse the
sentence on these grounds because Hicks waived any objection to his sentence when
he withdrew all objections to the presentence investigation report. See United States
v. Mora-Higuera, 269 F.3d 905, 913 (8th Cir. 2001).

      Having found no nonfrivolous issues in our independent review of the record,
see Penson v. Ohio, 488 U.S. 75, 80 (1988), we grant counsel’s motion to withdraw,
and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-